          Case 1:19-cv-07160-ALC Document 31 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 10/27/2020
 ALTAUNE BROWN,

                               Plaintiff,

                                                                19-cv-07160 (ALC)
                       -against-
                                                                ORDER


 3700 DELI & GROCERY INC, ET AL.,

                               Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       On August 27, 2020, Plaintiffs filed a motion for default judgment. ECF Nos. 24-28. The
Court subsequently issued an Order directing Defendants to show cause why default judgment
should not be entered. ECF No. 29. However, it has come to this Court’s attention that Plaintiffs’
motion for default judgment is deficient. A motion for default judgment must include a
“memorandum providing the legal and factual authority proving that liability has been
established”. Individual Practices of Andrew L. Carter, Jr., Attachment A. Plaintiff’s motion does
not include such a memorandum.

       Accordingly, the Court hereby VACATES its Order to Show Cause, ECF No. 29. Plaintiffs
are ORDERED to submit the required memorandum by November 4, 2020. Plaintiffs are further
required to serve this Order on Defendants and file proof of service by that date.

SO ORDERED.
Dated: October 27, 2020
      New York, New York



                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
